United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, MACDILL AIR
FORCE BASE, Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1994
Issued: May 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 29, 2010 appellant filed a timely appeal from a June 9, 2010 decision of the
Office of Workers’ Compensation Programs that denied her claim. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
right shoulder condition as a consequence of the accepted left shoulder tendinitis.
On appeal, appellant’s attorney asserts that the June 9, 2010 decision is contrary to fact
and law.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On July 28, 2004 appellant, then a 48-year-old store sales clerk, filed a traumatic injury
claim, alleging that she injured her left arm and upper back while scanning items at a register.2
She stopped work and the Office accepted that she sustained left shoulder tendinitis. On June 6,
2007 Dr. Jeffrey L. Tedder performed arthroscopic debridement and chondroplasty of the left
shoulder. Appellant was placed on the periodic rolls at that time and did not return to work.
On April 29, 2008 appellant’s representative requested that appellant’s claim be accepted
for a consequential injury to her right shoulder. By letter dated June 20, 2008, the Office
informed her of the evidence needed to support this claim. In a September 17, 2009 decision, it
denied the claim for a consequential right shoulder condition. Appellant timely requested a
review of the written record.3 By decision dated June 9, 2010, an Office hearing representative
affirmed the September 17, 2009 decision.4
The medical evidence relevant to the right shoulder condition includes a July 22, 2004
report, in which Dr. H. Gerard Siek, Jr. noted that appellant injured her left shoulder on July 22,
2004 working at a register. Dr. Siek stated that she could not use her right arm that day due to a
previous injury. In an August 16, 2004 report, he noted complaints of right shoulder pain. Right
shoulder examination included normal range of motion. Dr. Siek diagnosed chronic tendinitis of
the right shoulder. In an August 8, 2005 report, Dr. Keith Simon, a Board-certified surgeon,
noted appellant’s complaint of pain in the posterior arms and hands. He provided examination
findings and diagnosed resolving thoracic strain/sprain and bilateral trapezius sprain/strain.
Dr. Simon opined that the diagnosed conditions were related to the March 26, 2004 employment
injury.5 By report dated November 28, 2005, Dr. Siek described the March 26, 2004 injury and
noted the July 14, 2005 magnetic resonance imaging (MRI) scan findings. He advised that
bilateral shoulder range of motion was painful and limited with tenderness over the triceps and
biceps tendons and greater tuberosity on the right. Dr. Siek’s diagnoses included a partial tear of
the rotator cuff of the right shoulder with tendinitis involving the triceps tendon, chronic
fibromyalgia and chronic fatigue syndrome. An October 17, 2007 functional capacity
examination advised that appellant did not demonstrate maximal effort. On January 15, 2008
Dr. Tedder advised that her left shoulder continued to improve but that she continued to suffer
from right shoulder pain and on June 3, 2008 advised that both shoulders were sore.

2

The record reveals that appellant injured her back at work on March 26, 2004 while moving boxes. The claim
was accepted for thoracic sprain/strain and bilateral trapezius sprain/strain. On November 28, 2005 the claim was
closed.
3

Appellant’s attorney initially requested a hearing, that was changed to a review of the written record.

4

The Board notes that the Office also developed appellant’s claim for a consequential emotional condition. By
decision dated September 18, 2009, the Office denied the claim. Appellant did not file an appeal with the Board of
the September 18, 2009 decision. On December 15, 2009 the Office proposed to terminate appellant’s wage-loss
compensation. By decision dated March 23, 2010, it finalized the termination on the grounds that her current left
shoulder condition was not caused by the July 22, 2004 employment injury. By decision dated September 30, 2010,
an Office hearing representative affirmed the March 23, 2010 decision.
5

Dr. Simon was apparently an Office referral physician for the March 26, 2004 claim. Supra note 2.

2

In a January 15, 2009 report, Dr. James W. Dyer, an Office medical adviser, reviewed the
medical record. He advised that the initial medical evidence indicated that appellant injured her
left shoulder on July 22, 2004 because she could not use her right upper extremity due to a
previous injury and that the right shoulder injury preexisted the July 22, 2004 employment injury
and was not a consequence of the left shoulder surgery. By report dated March 19, 2009,
Dr. Lawrence Blumberg, a Board-certified orthopedic surgeon, who performed a second opinion
evaluation for the Office, described the July 22, 2004 employment injury. He reviewed the
medical records. Appellant’s report of right shoulder complaints began in March 2004.
Dr. Blumberg provided findings on physical examination of the right shoulder and diagnosed
preexisting degenerative disease of both shoulders, status post left shoulder arthroscopic surgery.
In answer to specific Office questions, he advised that appellant’s right shoulder complaints were
not due to the left shoulder condition or to any specific injury of July 22, 2004 and that she could
perform the duties of her regular job for eight hours daily.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.6
Regarding the range of compensable consequences of an employment-related injury, Larson
notes that, when the question is whether compensability should be extended to a subsequent
injury or aggravation related in some way to the primary injury, the rules that come into play are
essentially based upon the concepts of “direct and natural results” and of claimant’s own conduct
as an independent intervening cause. The basic rule is that a subsequent injury, whether an
aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury. Thus, once the work-connected character of
any condition is established, the subsequent progression of that condition remains compensable
so long as the worsening is not shown to have been produced by an independent nonindustrial
cause.7
A claimant bears the burden of proof to establish a claim for a consequential injury.8 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. Rationalized medical
evidence is evidence which relates a work incident or factors of employment to a claimant’s
condition, with stated reasons of a physician. The opinion must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship of
the diagnosed condition and the specific employment factors or employment injury.9

6

Mary Poller, 55 ECAB 483 (2004).

7

A. Larson, The Law of Workers’ Compensation, § 10.01 (November 2000).

8

J.J., Docket No. 09-27 (issued February 10, 2009).

9

Charles W. Downey, 54 ECAB 421 (2003).

3

ANALYSIS
The Office accepted that on July 22, 2004 appellant sustained an employment-related left
shoulder tendinitis for which she underwent surgery on June 6, 2007. The issue at present is
whether she established that she sustained a right shoulder condition as a consequence of the
employment-related left shoulder injury and the Board finds that she has not submitted sufficient
medical evidence to meet her burden of proof.
The opinion of a physician supporting causal relationship must be one of reasonable
medical certainty that the condition for which compensation is claimed is causally related to
federal employment and such relationship must be supported with affirmative evidence,
explained by medical rationale and be based upon a complete and accurate medical and factual
background of the claimant.10
The record supports that appellant had July 14, 2005 MRI scan findings of a right
shoulder partial tear. None of the physicians, however, provided an opinion that related this
condition to the July 22, 2004 employment injury. In a March 19, 2009 report, Dr. Blumberg, an
Office referral physician, reviewed the record and appellant’s complaint of right shoulder pain.
He diagnosed degenerative disease of both shoulders and advised that her right shoulder
complaints were not due to the left shoulder condition or the July 22, 2004 employment injury.
Dr. Dyer, an Office medical adviser, also reviewed the record and advised on January 15, 2009
that appellant’s right shoulder condition preexisted the July 22, 2004 employment injury. None
of the attending physicians related any right shoulder condition to the July 22, 2004 employment
injury or advised that it was a consequence of the left shoulder injury. On July 22, 2004 Dr. Siek
reported that appellant was not using her right arm at all that day when she injured her left
shoulder. In a November 28, 2005 report, he merely referenced a March 26, 2004 employment
injury, reviewed a July 14, 2005 MRI scan and described physical examination findings.
Dr. Simon advised that appellant’s right shoulder condition was caused by a March 26, 2004
employment injury.11 Dr. Tedder reported right shoulder symptoms.12
The Board finds that these reports are insufficient to establish appellant’s claim for a
consequential injury because none of the physicians provided an opinion explaining that
appellant’s right shoulder condition was a consequence of the accepted left shoulder injury. The
record does not an opinion by a physician, supporting causal relationship that was of reasonable
medical certainty and supported with affirmative evidence that explained with medical rationale
that appellant’s right shoulder condition is a consequence of the July 22, 2004 employment
injury, the accepted left shoulder injury or in any way to her federal employment.13

10

Patricia J. Glenn, 53 ECAB 159 (2001).

11

Supra note 2.

12

Appellant also submitted reports dated July 12 and 14, 2005 from a physician’s assistant and nurse practitioner
respectively. Such reports are not considered medical evidence as these persons are not considered physicians under
the Act. Sean O’Connell, 56 ECAB 195 (2004).
13

See Conard Hightower, 54 ECAB 796 (2003).

4

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her right
shoulder condition was a consequence of the accepted left shoulder injury.
ORDER
IT IS HEREBY ORDERED THAT the June 9, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 5, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

